



JOINT MARKETING AND DEVELOPMENT AGREEMENT










THIS JOINT MARKETING AND DEVELOPMENT AGREEMENT, including Exhibits,
("Agreement") is entered into by and between CI², INC. (hereinafter "CI²"), a
Georgia corporation with offices located at 200 Galleria Park Suite 1200,
Atlanta, GA 30339 and WinSonic Digital Media Group, Ltd. (hereinafter “WDMG”,
"WinSonic", or “Company”), a California corporation with offices located at 200
Galleria Parkway, Suite 1200, Atlanta, GA 30339, effective as of December 10,
2004 (the “Effective Date”).




RECITALS




WHEREAS, CI² is a computer-based telecommunications solutions provider
specializing in full service systems engineering, integration and
telecommunications management service solutions;

 

WHEREAS, WinSonic Digital Media Group, Ltd., encompasses the combined assets and
intellectual property of WinSonic Holdings, WinSonic Digital Cable Systems
Network, Ltd. (WDCSN) and Media and Entertainment.com, Inc.;




WHEREAS, WDMG, in conjunction with WDMG’s Affiliates, is engaged in the design,
development, manufacture for and sale of various network services,
telecommunication products, co-location services, and offers services associated
with such products, which can be used in connection with the WDMG Nation Wide
Network data services, products and networks of Company;




WHEREAS, CI² and Company desire to cooperate in the development and testing of
Company's Products running on the CI² Platform as defined (the "Modified
Product"); and




WHEREAS, the parties desire to market and promote the Modified Product and the
CI² Platform on the terms and conditions set forth in this Agreement.




NOW, THEREFORE, the parties hereby agree as follows:




1. DEFINITIONS




In this Agreement the following terms shall have the meanings set forth below:




1.1 "Confidential Information" means any information disclosed by one party to
another under this Agreement which (a) if disclosed in tangible form, is clearly
labeled as "confidential" or "proprietary" or with words of similar import in
writing by the disclosing party at the time of disclosure, or (b) if disclosed
in non-tangible form, is identified as "confidential" or "proprietary" at the
time of disclosure, and summarized in writing, designated as "confidential" or
"proprietary," and delivered to the receiving party within thirty (30) days
after disclosure.




1.2 "Company's Product" means the computer software, hardware, middleware and/or
services listed in Exhibit C to this Agreement.




1.3 "Customers" means current and prospective end-users and resellers of the
Modified Product.




1.4 "Derivative Work" means (i) any work which is based on a pre-existing work,
such as a revision, modification, translation, abridgment, condensation,
expansion, collection, compilation or any other form in which the pre-existing
work may be recast, transformed or adapted, and (ii) any new material,
information or data relating to and derived from the pre-existing work, in
either case the preparation, use and/or distribution of which, in the absence of
this Agreement or other authorization from the owner, would constitute
infringement under applicable law.




1.5 "Intellectual Property Rights" means worldwide statutory and common law
rights associated with (i) patents and patent applications; (ii) works of
authorship including copyrights, copyright applications, copyright registrations
and "moral rights;" (iii) the protection of trade and industrial secrets and
confidential information; and (iv) divisions, continuations, renewals, and
re-issuances of the foregoing now existing or acquired in the future.
"Intellectual Property Rights" specifically excludes trademark, service mark,
logo and trade dress rights.




1.6 "Specification(s)" means any technical requirements for the Modified Product
that are mutually developed by CI² and Company.




1.7 "CI² Platform" means the combination of the hardware and software which
comprises CI²'s Product.




1.8 "CI²'s Product" means CI²'s computer hardware and software as listed in
Exhibit C to this Agreement.




1.9 "CI² Trademarks" means all CI², Solaris and Java brand designations,
including without limitation names, marks, logos and trade dress, and any other
brand designations used by CI² in connection with CI²'s Product.




2. DEVELOPMENT OF THE MODIFIED PRODUCT




2.1

Development Plan. The "Development Plan" is set forth in Exhibit D hereto and
contains the milestones to be achieved by Company ("Milestones") and items to be
delivered by Company to CI² ("Deliverables") during the development of the
Modified Product.




2.2

Costs and Expenses. Except as expressly provided in Exhibit D, each party will
bear all costs and expenses associated with its activities under this Agreement.
In addition, Company shall provide all engineering support, appropriate
equipment, materials, facilities, and other resources necessary to fulfill its
obligations under the Development

Plan.




2.3

Acceptance Test Plan.

(a)

Development Plan. Within sixty (60) days after the Effective Date of this

Agreement, Company shall develop a mutually-acceptable written plan that
contains the final criteria, including any Specification(s), that will be used
by Company and/or CI² to test the Modified Product, as well as the dates by
which such testing will be completed (the “Acceptance Test Plan”). The
Specification(s) and the Acceptance Test Plan shall be the Confidential
Information of both parties under this Agreement.




(b)

Contingent Obligations. All obligations of CI², including without limitation the

Marketing Activities, set forth in this Agreement are contingent on Company's
successful testing of the Modified Product in accordance with the Acceptance
Test Plan. If satisfactory testing is not completed by the dates set forth in
the Acceptance Test Plan, or as otherwise mutually agreed by the parties in
writing, this Agreement may be terminated by CI² upon thirty (30) days written
notice to Company, and CI² shall have no financial or other liability for such
termination.


2.4

Acceptance Testing.




(a) Testing. CI² shall have the right to evaluate and test each Deliverable and
the Modified Product prior to Company's commercial release of the Modified
Product as described in the Acceptance Test Plan, and Company shall provide all
materials and assistance reasonably required by CI² to do so. CI² shall have the
right to reject any Deliverable due to any failure of: (i) any Deliverable or
the Modified Product to conform materially to the Specification; (ii) the
documentation for the Modified Product to accurately describe the Modified
Product; or (iii) the Modified Product and related documentation to meet
commercially reasonable standards of performance, usability, or appearance. CI²
will advise Company in writing, within ten (10) business days after receipt of
each Deliverable, whether CI² accepts or rejects such Deliverable.




(b) Rejection. If CI² rejects a Deliverable, then CI² will provide to Company a
written report stating the reasons for such rejection. In such event, Company
shall prepare a correction and resubmit such Deliverable to CI² within ten (10)
business days. CI² will re-evaluate the corrected Deliverable within ten (10)
business days after receipt of such Deliverable and will notify Company of its
acceptance or rejection. If CI² again rejects the resubmitted Deliverable or
Modified Product, the procedure described in this section will be repeated. If
CI² rejects a Deliverable or the Modified Product a third time, CI² may
terminate this Agreement with written notice to Company.




2.5

 Upgrades and New Releases.

Company agrees to continue to develop and release further upgrades and/or new
versions of the Modified Product such that the features, performance and the
release dates of the Modified Product remain at least as current as the
features, performance and release dates of the then-current version of Company's
Product running on any platform other than the CI² Platform. In addition,
Company will maintain the compatibility of the Modified Product with the latest
versions of the CI² Platform, and bear all costs and expenses associated
therewith. CI² shall have the right to evaluate and test any upgrades and/or new
versions of the Modified Product and any applicable documentation prior to their
commercial release.




2.6

Product Evaluations.

If, during the term of this Agreement, either party evaluates the other's
products or services related to this Agreement pursuant to the Acceptance Test
Plan, or otherwise, the written results of such evaluation shall be delivered to
the other party. Such written report(s) shall be deemed to be the Confidential
Information of the party whose products or services were evaluated.


2.7    Loaned Equipment.

Any CI² commercially released products loaned or licensed to Company under this
Agreement are provided to Company pursuant to the terms and conditions contained
in CI²'s standard Equipment Loan and Software License Agreement.







3.

MARKETING




3.1 Marketing Activities and Marketing Plan. Within thirty (30) days of the
Effective Date of this Agreement, the parties will develop a plan to perform the
Marketing Activities listed in Exhibit B ("Marketing Activities") and to deliver
any Milestones and Deliverables set forth in the plan ("Marketing Plan").




3.2 Modified Product Rights. Company grants to CI² the right to market the
Modified Product to CI²'s Customers. CI²'s marketing of the Modified Product may
be carried out on a worldwide basis, and may include the matters more
specifically described in the Marketing Plan.




3.3 Marketing Review. The parties will conduct a quarterly marketing review
("Marketing Review") at a mutually agreeable time and location in order to: (i)
assess the progress of the Marketing Activities; (ii) evaluate any potential
changes to the Marketing Plan; and (ii) provide and discuss product marketing
information that may be available.




3.4 Publicity. The terms and conditions of this Agreement and the activities
contemplated herein are Confidential Information of both parties. Neither party
may make any disclosures about the existence of this Agreement, its terms,
conditions, or the activities contemplated herein unless the disclosing party
obtains the prior written approval of the other party. Notwithstanding the
foregoing, Company and CI² may agree to jointly announce the execution of this
Agreement at a mutually-agreeable time, provided that such announcement has been
reviewed and approved by both parties prior to release.




3.5 Reference Account. Company agrees to serve as a reference account for CI²
and permits CI² to use its name, Customers' names (upon receipt of Customers'
approval), and the name of the Modified Product in its Marketing Activities, as
more fully described in the Marketing Plan.




3.6 Availability of the Modified Product. Company will make the Modified Product
available to Customers in accordance with Company's standard practices.




3.7 CI² Partner Program(s). As a part of this Agreement, Company will join
and/or maintain membership in the appropriate CI² partner program(s), at
Company's own expense.




3.8 No Authorization To Distribute Products. This Agreement does not grant
either party any rights to sell, lease, or otherwise distribute the other
party’s products or services.







4.

SUPPORT

 

4.1 Product Support. Each party will be responsible for providing support to
Customers for its respective products related to this Agreement in accordance
with its standard practices, and neither party shall be responsible for
providing support for the other party's products.




4.2 Engineering Support. The parties may provide each other with limited
engineering support from time to time to assist in optimizing performance of
their respective products. Any such engineering support shall be described in
the Development Plan.




4.3 New Releases. During the term of this Agreement, Company will provide to CI²
pre-release versions of the Modified Product from time to time and will advise
CI² as soon as practicable of plans for future releases of such Modified
Product. Any such pre-release disclosures will be subject to a
mutually-agreeable pre-release license agreement.







4.4 Training. Each party will provide the other party with training courses on
its respective products (i.e., CI² will provide training to Company on the CI²
Platform and Company will provide training to CI² on the Modified Product and
Company's Product) at dates and locations and for such reasonable number of
personnel as may be mutually agreed and described in the Development Plan.




5.

BIDDING AND CONFLICTS

 

5.1 Company Support. Upon request from CI², Company will support CI² in the
promotion of the Modified Product to mutually agreed prospective Customers. The
extent of such support will be agreed to at the Marketing Review or in the
Marketing Plan.




5.2 Conflicts of Interest. In the event either party has conflicting commercial
interests in relation to a Customer, the party with the conflict will
immediately notify the other party regarding such conflict and the parties may
mutually agree that CI² and Company will not jointly market the Modified Product
to such Customer.




5.3 Bidding Support. Company will provide a joint bid with CI² for any
prospective Customer to whom Company has been introduced by CI², except (i)
where CI² provides Company with prior written consent to the contrary, (ii)
where Company or the prospective Customer has a pre-existing conflicting
contractual obligation, or (iii) where the prospective Customer requests a
different computer hardware platform or software solution than that offered by
Company and/or CI².




6.

OWNERSHIP

 

6.1 CI² Products. CI² shall own all right, title and interest in and to the CI²
Products and Derivative Works thereof, including without limitation all
Intellectual Property Rights therein.

 

6.2 Company Products. CI² and WDMG shall jointly own all right, title and
interest in and to the Modified Product (subject to Section 6.4 below), and any
Derivative Works of either of the foregoing, including without limitation all
Intellectual Property Rights therein as specified by a  project formula based on
the anticipated efforts of each party as specified in the Development plan.




Notwithstanding the foregoing, Company hereby grants to CI² an irrevocable,
perpetual, non-exclusive, worldwide, royalty-free and fully paid up right and
license to use internally all Deliverables and when applicable to use, make,
copy, display and publicly perform up to ten (10) copies each of the beta and
commercially-released versions of the Modified Product for CI²'s use, testing,
demonstration and marketing purposes.




6.3 Pre-Existing Property. Each party shall continue to own all right, title and
interest in and to any and all of its respective technology and of its materials
already in existence as of the Effective Date ("Pre-Existing Technology"), any
Derivative Works thereof, and all Intellectual Property Rights therein.




6.4 Improvements. In the event that CI² or Company provides suggestions or
improvements regarding, modifications to the Modified Product (collectively,
“Improvements”), such Improvements shall be the sole and exclusive property of
the party that makes the suggestions or improvements; provided however, that
suggestion or improvement encompasses (i) the party’s Pre-Existing Technology
included in such Improvements, or (ii) any Derivative Works of the party’s
Pre-Existing Technology.  All Intellectual Property Rights in either of the
foregoing shall remain the sole and exclusive property of the suggesting party.
The suggesting party grants to the other,  a royalty-free, fully paid-up,
perpetual, irrevocable, non-transferable, non-exclusive, worldwide license to
use, reproduce, create Derivative Works of, and sublicense such Pre-Existing
Technology and Derivative Works thereof as part of the Modified Product, and
 the suggesting party shall retain a royalty-free, fully paid-up, perpetual,
irrevocable, non-transferable, nonexclusive, worldwide license to use,
reproduce, create Derivative Works of, and sublicense such Improvements for any
purpose whatsoever.




7.

TRADEMARKS

7.1 CI² Trademarks. In order to fulfill its marketing obligations hereunder,
Company may refer to CI²'s Products by their respective word marks (but may not
use associated logos or stylization), provided that Company's use of the CI²
Trademarks under this Agreement is not misleading and complies with the CI²
Trademark & Logo Usage Requirements currently located at
http://www.CI².com/policies/trademarks. Company agrees not to

(i)

challenge CI²'s ownership or use of the CI² Trademarks;

(ii)

attempt to register the CI² Trademarks or any mark or logo substantially similar
thereto;

(iii)

remove, alter or add to the CI² Trademarks;

(iv)

co-brand or co-logo its products with the CI² Trademarks; or

(v)

incorporate the CI² Trademarks into its own trademarks, product names, service
marks, company names, domain names or any other similar designations. Any use of
the CI² Trademarks by Company inures to CI²'s benefit.




7.2 Company Trademarks. In order to fulfill its marketing obligations hereunder,
CI² may refer to Company's Product and the Modified Product by their respective
word marks (but may not use associated logos or stylization), provided that
CI²'s use of Company's trademarks under this Agreement is not misleading. CI²
agrees not to (i) challenge Company's ownership or use of the Company Trademarks
(as specified on Exhibit A hereto); (ii) attempt to register the Company
Trademarks or any mark or logo substantially similar thereto; (iii) remove,
alter or add to the Company Trademarks; (iv) co-brand or co-logo its products
with the Company Trademarks; or (v) incorporate the Company Trademarks into its
own trademarks, product names, service marks, company names, domain names or any
other similar designations. Any use of the Company Trademarks by CI² inures to
Company's benefit.







8.

WARRANTIES




8.1 Company's Product. Company represents and warrants that Company is the owner
of the Company's Product, and Company's Product does not infringe any
Intellectual Property Rights of any third party.




8.2 Nuclear Applications. Company agrees and acknowledges that CI²'s Products
are not designed or intended for use in the design, construction, operation or
maintenance of any nuclear facility, and Company represents and warrants that it
will not use CI²'s Products for such purposes.




8.3 Warranty Disclaimer. UNLESS SPECIFIED IN THIS AGREEMENT, ALL EXPRESS OR
IMPLIED CONDITIONS, REPRESENTATIONS AND WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTY
OF NON-INFRINGEMENT, ARE HEREBY DISCLAIMED TO THE FULLEST EXTENT PERMITTED BY
LAW.




9.

THIRD PARTY INTELLECTUAL PROPERTY CLAIMS

 

9.1 Intellectual Property Indemnification for Third Party Claims. Each party
(the "Indemnifying Party") will defend or settle, at its option and expense, any
legal proceeding brought against the other (the "Indemnified Party"), to the
extent that it is based on a claim that the Indemnifying Party's products
related to this Agreement infringe a third party's Intellectual Property Rights.
The Indemnifying Party will indemnify the Indemnified Party against all damages
and costs attributable exclusively to such claim(s) awarded by the court finally
determining the case or settlement approved by the Indemnifying Party, provided
that the Indemnified Party: (a) gives written notice of the claim promptly to
the Indemnifying Party; (b) gives the Indemnifying Party sole control of the
defense and settlement of the claim; (c) provides to the Indemnifying Party, at
the Indemnifying Party's expense, all available information and assistance; (d)
does not compromise or settle such claim; (e) is not in material breach of this
Agreement; and (f) in the event that it is based on a claim of trademark
infringement and upon the request of the Indemnifying Party, immediately ceases
use of the trademark(s) forming the basis of the claim.




9.2 Remedy. If either party's respective products related to this Agreement are
found to infringe or, in the Indemnifying Party's opinion are likely to be the
subject of a claim, the Indemnifying Party may elect to: (a) obtain for the
Indemnified Party the right to use such products; or (b) replace or modify such
products so that they become non-infringing; or, if neither (a) or (b) is
reasonably achievable, terminate this Agreement.




9.3 Extent of Liability. The Indemnifying Party will have no obligation to
indemnify for: (a) use by the Indemnified Party of the other party's products
related to this Agreement where such use is in combination with any third-party
equipment, software or data and to the extent that such claim would not have
arisen but for such combination; (b) compliance by the Indemnifying Party with
the Indemnified Party's designs or specifications to the extent that such claim
would not have arisen but for such compliance; (c) modification of any products
of the Indemnifying Party that are related to this Agreement, other than at the
Indemnifying Party's direction to the extent that such claim would not have
arisen but for such modification; or (d) use of an allegedly infringing version
of the Indemnifying party's product related to this Agreement to the extent the
alleged infringement could have been avoided by the use of a different version
provided to the Indemnified Party.




9.4 Limitation of Remedies. This section states the entire liability of the
parties and their exclusive remedies for claims that a party's products related
to this Agreement infringe a third party's Intellectual Property Rights.




10.

LIMITATION OF LIABILITY




10.1 No Limitation on Certain Categories of Liability. Each party acknowledges
the full extent of its own liability arising from death or personal injury
resulting from its negligent acts or omissions; and that the non-excludable
statutory rights of consumers (for example, under laws providing for strict
product liability) are not affected by this Agreement.




10.2 Limitations on Other Categories of Liability. Except for Sections 8.1
(Company's Product), 9 (Third Party Intellectual Property Claims), and 10.1 (No
Limitation on Certain Categories of Liability) above, and to the extent not
prohibited by applicable law, each party's maximum aggregate liability for all
claims relating to this Agreement, whether for breach of contract or in tort,
including negligence, will be limited to one hundred thousand US dollars (U.S.
$100,000) except for claims for non-payment which will be limited to the amount
due and owing.




10.3 No Consequential Damages. Neither party will be liable for any indirect,
punitive, special, incidental or consequential damages in connection with or
arising out of this Agreement (including loss of business, revenue, profits,
use, data, electronically transmitted orders, or other economic advantage),
however they arise, whether in breach of contract or in tort, including
negligence, and even if that party has previously been advised of, or could
reasonably have

foreseen, the possibility of such damages.




10.4 Failure of Essential Purpose. Liability for damages will be limited and
excluded, even if any exclusive remedy provided for in this Agreement fails of
its essential purpose.




11.

CONFIDENTIAL INFORMATION

 

11.1 Confidentiality Obligation. Neither party which receives Confidential
Information ("Recipient") from the other party ("Discloser") under this
Agreement shall disclose Discloser's Confidential Information to any third
party, nor use the Discloser's Confidential Information for any purpose other
than as expressly contemplated by this Agreement. Recipient shall use the same
degree of care to protect Discloser's Confidential Information as it uses to
protect its own Confidential Information, but no less than reasonable care, to
prevent its unauthorized disclosure, use, or publication. Recipient may disclose
Discloser's Confidential Information only to those of Recipient's employees,
contractors, or other agents who have a need to know such Confidential
Information and who are subject to a non-disclosure agreement that reasonably
protects the Confidential Information substantially as provided in this section.

 

11.2 Term of Obligation. The parties' duty to protect Confidential Information
hereunder shall survive any expiration or termination of this Agreement, and
shall extend for a period of five (5) years from the date of disclosure of the
Confidential Information.




11.3 Exceptions. This Agreement imposes no duty upon Recipient with respect to
information that: (a) was in the possession of, or was known by, the Recipient
prior to its receipt from the Discloser; (b) is or becomes generally known to
the public without violation of this Agreement; (c) is obtained by the Recipient
from a third party, without an obligation to keep such information confidential;
or (d) is independently developed by the Recipient without use of the
Confidential Information. A Recipient may disclose Confidential Information to
the extent required by a valid order of a court, or governmental or
administrative agency, provided that the Recipient has given the Discloser prior
written notice of such order and provides reasonable assistance so as to afford
the Discloser the opportunity to object or seek protective relief. This section
will not affect any other confidential disclosure agreement between the parties.




11.4 Acknowledgment. Each party acknowledges that the other may now or in the
future develop by itself, or jointly with other parties, information or products
that may be similar to its product or Confidential Information.  Accordingly,
nothing in this Agreement shall be construed as a representation or inference
that one party will not develop or acquire information or products, for itself
or others that are similar to or compete with the other party’s product or
Confidential Information, provided that the party has not done so by using or
disclosing the other party’s Confidential Information.




11.5 Destruction of Material. Upon termination or expiration of this Agreement,
Recipient will, upon written direction of the Discloser, return or destroy such
party's Confidential Information.




12.

TERMINATION AND EXPIRATION

 

12.1 Term. This Agreement will commence on the Effective Date and will remain in
effect for two (2) years thereafter unless earlier terminated as provided
herein.




12.2 Termination for Convenience. Either party may terminate this Agreement
without cause with sixty (60) days prior  written notice to the other party.




12.3 Termination for Cause. Either party may terminate this Agreement
immediately by written notice to the other party: (a) if the other party commits
a non-remediable material breach; or (b) if the other party fails to cure any
remediable material breach within thirty (30) days of receiving written notice
of such breach.




12.4 Termination For Insolvency. CI² may terminate this Agreement immediately
with or without notice to Company in the event that: (i) Company dissolves,
liquidates, or ceases to engage in its business; (ii) Company files a petition
in bankruptcy, is adjudicated a bankrupt, or files a petition or otherwise seeks
relief under or pursuant to any bankruptcy, insolvency or reorganization statute
or proceeding, (iii) a petition in bankruptcy is filed against Company and is
not discharged within sixty (60) days thereafter, (iv) Company makes an
assignment for the benefit of its creditors, or (v) a custodian, receiver or
trustee is appointed for Company or for a substantial portion of its business or
assets and such appointment is not discharged within sixty (60) days thereafter.




13.

PRIVACY/DATA PROTECTION

 

Company represents and warrants that during the term of this Agreement it will:
(a) maintain appropriate technical and organizational measures to protect any
data and information (including data that personally identifies an individual)
that it collects, accesses, processes or receives from CI² under the Agreement
against unauthorized or unlawful transfer, processing or alteration and against
accidental access, loss, damage, processing, use, transfer or destruction; (b)
take all reasonable steps to ensure the reliability and security of systems
operated by or on behalf of Company that process such data and information in
connection with this Agreement; (c) act only on CI²'s instructions in relation
to the processing of any such data that CI² provides to Company, or that Company
gathers on behalf of CI²; (d) comply with the CI² Customer Online Privacy Policy
(at http://www.CI².com/privacy) as updated from time to time for the purposes of
protecting such data and information; and (e) comply with all applicable privacy
and data protection laws governing customer and/or employee data.




14.

GENERAL

 

14.1 Notices. All notices hereunder must be in writing and delivered either in
person, by mail (certified or registered mail, postage prepaid), or by Federal
Express or a similar recognized courier service (all charges prepaid), to the
people and at the addresses specified under "Legal Notices" in Exhibit A, and
will be effective upon receipt.




14.2 Export Control. Technical data delivered under this Agreement may be
subject to U.S. export controls or the trade laws of other countries. Each party
will comply with all such laws and obtain all licenses necessary to export,
re-export or import as may be required after delivery to such party. Neither
party will export or re-export to entities on the most current U.S. export
exclusion lists or to any country subject to U.S. embargo or terrorist controls
as specified in the U.S. export laws.




14.3 Dispute Resolution. The parties will use reasonable efforts to resolve any
dispute arising out of this Agreement through a meeting of appropriate managers
from each party. If the parties are unable to resolve the dispute, either party
may escalate the dispute to its executives. If an executive level meeting fails
to resolve the dispute within thirty (30) days after escalation, either party
may seek any available legal relief. This provision will not affect either
party's right to seek injunctive or other provisional relief at any time.




14.4 Relationship of the Parties. This Agreement does not create any
partnership, franchise, joint venture, agency, fiduciary or employment
relationship. Neither party may bind the other party or act in a manner which
expresses or implies a relationship other than that of independent contractor.




14.5 Assignment. Neither party may transfer or assign this Agreement or any of
its rights or obligations hereunder, whether voluntarily or by operation of law,
without the prior written consent of the other party, which consent may not be
unreasonably withheld or delayed. Any attempted transfer or assignment in
violation of this section shall be void. This Agreement shall be binding upon
and inure to the benefit of the parties and their permitted successors and
assigns. 

 

Notwithstanding the foregoing, CI² may use subcontractors in the performance of
its obligations, in which case CI² will remain fully responsible for the
performance by such subcontractors.




14.6 Survival. Rights and obligations which by their nature should survive will
remain in effect after termination or expiration of this Agreement.




14.7 Force Majeure. A party is not liable under this Agreement for
non-performance caused by events or conditions beyond that party's reasonable
control, if the party makes reasonable efforts to perform and provides written
notice of such events or conditions to the other party. This provision does not
relieve either party of its obligation to make payments then owing.




14.8 No Waiver. Any express waiver or failure to promptly exercise any right
under this Agreement will not create a continuing waiver or any expectation of
non-enforcement. To be enforceable, a waiver must be in writing and signed by
the waiving party.




14.9 Severability. If any provision of this Agreement is held invalid or
unenforceable by any law or regulation of any government or by any court or
arbitrator, such provision shall be enforced to the maximum extent permissible
so as to effect the intent of the parties, and the remainder of the Agreement
shall continue in full force and effect.




14.10 Governing Law. Disputes under this Agreement will by governed by the laws
of the State of California, USA and applicable U.S. Federal Law. Choice of law
rules of any jurisdiction and the United Nations Convention on Contracts for the
International Sale of Goods will not apply. The venue for litigation will be the
appropriate courts located in Santa Clara County, California, USA.




14.11 Representation by Independent Counsel. Each party acknowledges that it
understands the terms of this Agreement and has had the opportunity to consult
with independent counsel of its own choice throughout all negotiations that
preceded, and occurred in connection with, the execution of this Agreement.




14.12 Entire Agreement. This Agreement is the parties' entire agreement relating
to its subject matter. It supersedes all prior and contemporaneous oral and
written communications, proposals, conditions, representations and warranties
and prevails over any conflicting or additional terms of any communication
between the parties relating to its subject matter during the term of this
Agreement. No modification to this Agreement will be binding unless in writing
and signed by an authorized representative of each party.













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives as of the Effective Date.

 

CI2, INC.

        WINSONIC DIGITAL MEDIA GROUP, LTD   




By: /s/ Willa Andrella Baylis

         By: /s/ Winston Johnson









Name: Willa Andrella Baylis

         Name: Winston Johnson









Title: President/CEO

         Title: Chairman/CEO









Date: 12/10/2004

         Date: 12/10/2004










